Citation Nr: 1742203	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  08-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right wrist, to include as secondary to service-connected right shoulder disability.

2.  Entitlement to service connection for disc dissection of C6-C7 (cervical spine condition), to include as secondary to service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves from 1983 to 2005, with various periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining another medical opinion.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the July 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In July 2017, the Veteran, through her representative, submitted additional evidence to the Board, along with a waiver of initial RO consideration of the evidence dated in September 2017.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).


FINDINGS OF FACT

1.  Right hand carpal tunnel syndrome did not have onset in service and is not otherwise related to service; and was not caused or aggravated by service-connected right shoulder disability.  

2.  Cervical spine disability did not have onset in service and is not otherwise related to service; and was not caused or aggravated by service-connected right shoulder disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for right hand carpal tunnel syndrome have not all been met.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2.  The criteria for service connection for cervical spine disability have not all been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition or which service connection has already been established.  38 C.F.R. § 3.310.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Where a disease is first diagnosed after active service, service connection will be granted when all of the evidence establishes that the disease was incurred during active service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d). 

For the purposes of 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease exited before acceptance and was not aggravated by such service.  38 U.S.C.A. § 1111.  This is referred to as the presumption of soundness.  Id.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Once it is demonstrated that there was an increase in the severity of a preexisting injury during active service it is presumed to have been aggravated by such service; the presumption can be rebutted by clear and unmistakable evidence that the worsening was due to the natural progress of the condition.  See 38 C.F.R. § 3.306.  

"Active service" includes active duty, a period of active duty training (ACDUTRA) in which the individual was disabled from a disease or injury incurred or aggravated in the line of duty, and a period of inactive duty training (INACDUTRA) in which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304. 
Here, the Veteran contends that she had a preexisting right hand CTS and cervical spine injury that was aggravated during a period of ACDUTRA from August 7, 2004 to August 20, 2004.  
For veterans who have achieved "veteran" status through a prior period of service and claim a disability was incurred or aggravated during a later period of ACDUTRA, the presumption of soundness applies only when the veteran received an entrance examination for that period and the claimed disability was not noted.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  There is no entrance examination for the period of ACDUTRA in this case so the Veteran is not presumed sound.

This presumption of aggravation does not apply to a claim based on a period of ACDUTRA; rather, direct evidence is required "both that a worsening of the condition occurred during the period of [ACDUTRA] and that the worsening was caused by the period of [ACDUTRA]."  Smith, 24 Vet. App. at 48 (emphasis in original); see also Donellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010). 

The U.S. Court of Appeals of Veterans Claims (Court) recently explained an exception to this rule in Hill v. McDonald, 28 Vet. App. 243, 246 (2016), as follows:

(1) where VA determines that a claimant has established veteran status for a period of ACDUTRA by establishing service connection for one disability, the claimant may take advantage of the presumption of aggravation for other preexisting disabilities claimed to have been aggravated during the same period of ACDUTRA; and (2) an entrance examination given prior to the period of ACDUTRA is not necessary for the application of the presumption of aggravation where the baseline severity of the preexisting condition can be determined through other contemporaneous evidence. 

The Court noted that, "as a practical matter, ACDUTRA [v]eterans are not provided with routine examinations" and, therefore, "there will likely be an absence of evidence as to a condition that preexisted a period of ACDUTRA and whether that condition was aggravated during that distinct period of ACDUTRA."  Id. at 253 (internal quotations omitted).  The Court noted its prior holdings in Smith and Donnellan, supra, that the presumption of aggravation is not applicable to a claim based on ACDUTRA.  Id. at 250.  The Court distinguished the facts in Hill, stating that the veterans in the prior cases had sought benefits for a single disability based on the specified period of ACDUTRA, whereas the appellant in Hill was claiming multiple disabilities as incurred during one period of ACDUTRA, and service connection had already been granted for one disability for that period.  Id. 

Moreover, as noted by the Court in Hill, the presumption of aggravation does not automatically apply in any case.  Instead, the Veteran has the burden of showing a "permanent worsening of a preexisting condition during the relevant period of service" to trigger the presumption.  Id. at 252-53 (citing Wagner v. Principi, 370 F.3d 1089, 1096).  If the presumption of aggravation is triggered, then the burden reverts back to VA to show by clear and unmistakable evidence that the preexisting condition was not aggravated by the period of service, in that the increase was due to the natural progress of the condition.  

In the case at hand, the Veteran has been found to have other conditions to include service-connected right shoulder disability for which service connection has been established based on the period of ACDUTRA of interest - August 7, 2004 to August 20, 2004.  

Temporary flare-ups or recurrence of manifestations of a preexisting condition are not sufficient to establish an increase or aggravation for non-combat veterans; rather, the underlying condition must have permanently worsened.  Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

The question is whether the Veteran had a preexisting injury or disease involving her CTS and cervical spine, and if so, whether it was chronically worsened by any her service.  

As discussed in detail below, the evidence shows that the claims for entitlement to service connection or service aggravation for right hand CTS and a cervical spine disability must be denied.  The most probative evidence of record shows that the Veteran had a preexisting right hand CTS and cervical spine injury prior to ACDUTRA in August 2004.  The preponderance of evidence is against a finding that her preexisting right hand CTS and cervical spine condition were aggravated during any period of INACDUTRA or ACDUTRA.  

III.  Analysis

In view of the evidence of record, the Board finds that the preponderance of the evidence is against granting service connection for right hand CTS and cervical spine disorder.  

Relevant evidence of record includes the Veteran's statements, service treatment records, VA treatment records and private treatment records.  The service treatment records include a March 2003 Initial Medical Review Annual Medical Certificate, which documents right shoulder rotator cuff repair now torn again and cervical disc bulges.  A subsequent August 2004 service treatment record shows the Veteran presented with complaints of right shoulder pain with push-ups.  Thereafter, a December 2004 "Health Questionnaire for Dental Treatment" indicates the Veteran reported that she currently needed a rotator cuff repair, which was repaired previously.  These are the first indication of problems related to right hand CTS and cervical condition.

Prior to these reports, the Veteran's April 1983 enlistment report of medical history indicates the Veteran denied having or having had painful or trick shoulder or elbow, or painful joints and did not report any problems concerning CTS and the enlistment report of medical examination notes the examiner gave a normal clinical evaluation of the upper extremities.  There is a September 1992 report of medical history, which shows the Veteran denied having or having had painful or trick shoulder or elbow, or painful joints and did not report any problems concerning CTS.  Additionally, on examination the examiner gave a normal clinical evaluation of the upper extremities.  

On the contrary, a May 2003 report of medical history for retention purposes indicates the Veteran selected "yes" to having or having had painful shoulder, elbow or wrist, numbness or tingling, and impaired use of arms, legs, hands, or feet, reporting rotor cuff tear and right hand CTS.  Examination indicates the examiner gave a normal clinical evaluation of the upper extremities.  The Veteran reported the same injuries on a November 2004 Pre-Deployment Health Assessment.

There are several medical opinions as to whether the Veteran's right hand CTS and cervical spine disabilities are related to military service.  Pertinent evidence of record includes medical evidence that is in support of the claims and evidence that is against the claims.  For the reasons discussed below the Board finds that the most probative evidence shows that entitlement to service connection for right hand CTS and cervical spine disability is not warranted on a direct or secondary basis.

Specifically, VA treatment records associated with the claims file show the Veteran received treatment for right hand CTS and neck pain but the records do not provide competent evidence linking the Veteran's initial development or diagnosis of CTS and cervical degenerative disc disease to her period of active service or that these disabilities were caused or aggravated by ACDUTRA from August 7, 2004 to August 20, 2004 (from which these claims stem), or service-connected disability.

In this regard, a February 2005 private treatment record includes an "Attending Physician's Statement" from Dr. B.O., which indicates the Veteran presented with multiple symptoms to include right shoulder strain.  The clinician noted that the Veteran was injured while on military leave on August 8, 2004.  There is no mention of injuries related to the right hand or cervical spine.

A May 2006 Joints examination and July 2011 right shoulder examination notes diagnosis of right rotator cuff tear and repair with osteoarthritis.  There is no discussion involving CTS or the cervical spine.

VA examinations for CTS and cervical spine in May 2012 show the Veteran reported having a right shoulder sprain that worsened over time described as pain in the right shoulder and the neck.  Following physical therapy the Veteran reported that she began to have paresthesias in all fingers as well as weakness in grip to the point of dropping things.  She explained that she was diagnosed with CTS.  Following examination and EMG the examiner diagnosed CTS of the right hand and opined that he was unable to opine without resorting to speculation that the right rotator cuff disorder can be the proximate cause to the CTS of the right hand.  The examiner's rationale was that the Veteran reported the onset of symptoms in 2000 as a neurologist determined that there was also a finding of CTS in the left wrist, therefore "it is more likely than not that her CTS on the right was coincident with the right rotator cuff but not caused by it."

An undated Shoulder and Arm Condition Disability Benefits Questionnaire (DBQ) notes a painful right shoulder with no further discussion.

A February 2015 Shoulder and Arm Condition DBQ by Dr. B.O. indicates diagnoses of right shoulder strain and traumatic arthritis also noting right shoulder rotator cuff repair and impingement.  The examination report indicates the practitioner noted episodic right shoulder muscle spasm including the neck.  There is no etiology opinion provided.

A February 2016 Neck DBQ indicates a diagnosis of intervertebral disc syndrome.  According to the Veteran's reports she injured her neck at the same time she injured her right shoulder in 1994.  She also reported being told she had degenerative disc disease of the neck.  Following examination and claims file review, the examiner opined that it was less likely than not the cervical spine disability was caused or aggravated by service-connected right shoulder disability.  The examiner noted an initial September 20, 1996, diagnosis of invertebral disc syndrome in the Veteran's private treatment records.  The examiner also noted that the service treatment records do not document any specific neck injury or event in service related to a neck condition.  However, the examiner indicated that "if the regional office determines that the Veteran was on active duty status on Sept 20, 1996, this examiner would reconsider his opinion and opine that the cervical spine disability was incurred in active service because this condition was diagnosed on that date."

Regarding secondary service connection, the examiner opined that it is less likely than not that the Veteran's cervical spine disability is caused or aggravated by her service connected shoulder disability.  The examiner's rationale was that "[t]here is no supporting evidence in the medical literature that shoulder conditions cause cervical disc disease" and that "[t]here is no medical evidence that the Veteran's shoulder condition aggravated her cervical spine condition."  

In the July 2016 Remand, the Board found this opinion to be inadequate as it was based upon a mere lack of medical evidence in the service treatment records and that the opinion on secondary service connection is inadequate as there was no rationale given for the opinion.  

A February 2016 peripheral neuropathy VA examination indicates a diagnosis of CTS of the right hand first diagnosed in September 1994 as well as the Veteran's reports that she developed numbness and tingling in her right hand around the same time that she injured her shoulder in 1994.  Additionally that she had CTS surgery at the same time as shoulder surgery.

The examiner opined that it is less likely as not that the Veteran's right hand carpal tunnel syndrome was incurred in or is otherwise related to the Veteran's service because "[t]here is no medical evidence that any event during active service caused her to develop right hand carpal tunnel syndrome."  

Regarding secondary service connection, the examiner opined that it is less likely than not that the Veteran's right hand CTS was caused or aggravated by her service connected shoulder disability.  The examiner's rationale was that "[t]he medical literature does not support the contention that shoulder conditions cause carpal tunnel syndrome and there is no medical evidence that the Veteran's shoulder condition aggravated her carpal tunnel syndrome."

In the July 2016 Remand, the Board also determined that this opinion was inadequate as it was based upon a mere lack of medical evidence in the service treatment records and the opinion on secondary service connection was inadequate as there was no rationale given for the opinion.   

Accordingly, in July 2016, the Board remanded the claims for CTS of the right wrist, disc dissection of C6-C7 (cervical spine condition), to include as secondary to service-connected right shoulder disability to the AOJ to obtain a medical opinion.  Pursuant to the Board's remand directives, the practitioner was to provide an opinion addressing whether it is at least as likely as (i.e. 50 percent or greater probability) that the Veteran's cervical spine condition and right hand CTS were caused or aggravated by service-connected right shoulder disability, and to determine whether it is at least as likely as not (i.e. 50 percent or greater probability) that cervical spine condition and right hand CTS were aggravated by the Veteran's activities and duties of ACDUTRA or INACDUTRA service in the Army Reserves after the 1994 shoulder injury.  

In compliance with the Board's remand directives, the Veteran underwent VA examination to determine the etiology of these conditions.  Of record is a February 2017 VA examination report for peripheral nerves conditions and a February 2017 VA examination report for neck conditions with medical opinions from that practitioner.  

The February 2017 practitioner provided an opinion that the Veteran's current symptoms are most likely a combination of cervical radiculopathy and residuals of right hand CTS surgery.  In so finding, the examiner concluded that it is less likely as not that the Veteran's cervical spine condition and right hand CTS was caused or aggravated by activities and duties of ACDUTRA or INACDUTRA service in the reserves after the 1994 shoulder injury.  The examiner's rationale was that "STR's do not document evidence of aggravation of [the Veteran's] conditions.  Medical exam note on 8/18/04 does not document any neck or right CTS problems."  The examiner noted that the claims file to include all treatment records, a private physician letter from April 2007, and the Veteran's lay statements were considered for this opinion.

Additionally, the VA examiner opined that it is less likely as not that the Veteran's cervical spine condition and right hand CTS were caused or aggravated by the Veteran's service-connected right shoulder disability.  In so finding, the examiner determined that there is no evidence that these conditions were caused or aggravated by service-connected right shoulder disability.  The examiner's rationale was "[t]here is no medical evidence to support the claim that shoulder condition can cause or aggravate cervical spine degenerative disc disease or CTS.  Review of scientific and medical evidence does not support the conclusion that shoulder condition can cause or aggravate cervical disc disease or CTS."

In favor of the claim is an April 2007 and a May 2017 private nexus opinion from Dr. B.O.  The April 2007 statement from Dr. O, indicates that the Veteran has remained under her care for 10 years.  Dr. O provided a detailed statement on the Veteran's orthopedic medical history and opined that her cervical disability and right hand CTS "is usually exacerbated by repeated exercise work and military activities."  Following interview and examination of the Veteran, in a May 2017 statement Dr. O opined that "it is more than likely that [the Veteran's] shoulder, neck, carpal tunnel problems have been caused by rigorous activities from military service, "and if not caused, contributed to, and definitely aggravated by them."  The clinician concluded that the Veteran's "civilian job and her military career activities has had a lasting effect on [the Veteran's] body."

In so finding, Dr. O goes on to state that she has treated the Veteran for these conditions throughout her military career.  The examiner noted that she was familiar with the Veteran's civilian duties as a nurse but unfamiliar with her military duties and thus performed an in depth assessment with the Veteran to learn her military duties.  The examiner explained that both the Veteran's civilian employment and military duties involved physical activity.  Specifically, the Veteran reported her military duties included pitching tents and building a field hospital to include training involving carrying heavy packs and gear.  The Veteran also reported sleeping on a cot and using her helmet as a pillow.  She also participated in training involving lifting herself out of holes jumping off trucks, and moving heavy equipment.  The examiner noted physical training to include sit-ups, push-ups, and running.  According to the Veteran's reports in between training she was treated by physicians to include medication management.  The Veteran's civilian employment as a nurse included a critical care nurse in the recovery room and a case manager which involved computer and phone use as well as patient care, noting that she suffered from increased pain during work.  The practitioner stated that the Veteran provided her with documents showing she "has consistently passed these physical exercise test, and received awards from building hospitals and tents when there were a limited number of soldiers and an entire training mission was completed.  All of these things have required repetitive overhead lifting, pulling, pushing, standing long periods and repetitive hand movement, all of these is motions are an aggravation [sic] with someone with her above diagnosis."

Dr. O stated that it appears neck pain was ignored by other examiners because the shoulder pain was so severe.  Further noting that the Veteran has constantly complained of muscle spasm to her neck, with pain and opined the subluxation of the right shoulder, caused jerking of the neck, and she has been treated for both conditions simultaneously.  Dr. O concluded that the Veteran has always asserted that she had right shoulder and neck pain which progressed into bilateral hand weakness.  She explained that MRI shows "involvement in C5-T1, which includes the brachial plexus area, there is local mechanical weakness with damage to the joints . . . this is a result of trauma and or strenuous activity, it is factual to state the neck pain is aggravated by movement.  I believe that she has sustained acute and sub-acute damage/pain related to strenuous activity.  She has been subjected to repetitive overuse, recurrent trauma which has had a cumulative affect [on] her."

With respect to the neck, the clinician noted that the Veteran had a clavicle resection and this exam "showed C-5 radiculopathy which causes pain in the upper shoulder near the neck region, it can manifest as sharp and or achy pain."  The examiner further noted that "most commonly cervical radiculopathy can be experienced on one side of the body, the C-6 complaints are on the outer and closer to the skin which addresses the complaints of the shoulder and right shoulder scar pain, in retrospect CTS is and can be aggravated by posture and rolling the shoulders forward it can set off a chain reaction that shortens the neck muscles and crunches the nerves in the neck and makes the wrist problems worst."

Here, the more persuasive medical evidence reflects the Veteran's right hand CTS and cervical spine disability is not related to her period of active military service or ACDUTRA.  Specifically, the Board finds the February 2017 VA examiner's opinion more probative than the April 2007 and May 2017 private opinions of Dr. O.  First, while Dr. O's May 2017 opinion is very detailed concerning the complex nature of orthopedic conditions and its related symptoms, this evaluation consisted only of a consultation discussing the Veteran's medical history as it is related to military service and her reports of symptomatology.  Most importantly, it is inconsistent with the rest of the evidence.  Although the evidence shows diagnosis of CTS in 1994, that evidence shows no evidence relating this condition to any period of the Veteran's service until April 2007.  Moreover, regardless of the language employed, Dr. O's opinion is no more than speculation in that it points to no specific aggravating event, only that military duties can be more demanding that civilian duties and therefore the military duties must have aggravated the conditions.  The Board affords more probative weight to the February 2017 examiner's opinion who reviewed the service treatment records, examined the Veteran, and considered her opinions.  As discussed above, the February 2017 VA examiner's opinion is more consistent with the other evidence of record, for example discussion of the Veteran's medical history during service, as documented by the service treatment records.  The VA opinion has significant probative value because it includes an explanation of the bases for the negative opinion, to include based on available medical literature and examination of the Veteran.  Thus, this opinion outweighs Dr. O's April 2007 medical opinion without rationale and the May 2017 medical opinion, along with the Veteran's more general lay assertions as to the etiology of her current right hand CTS and cervical spine disability.

However, the more probative evidence of record indicates that the Veteran's right hand CTS and cervical spine disabilities are not related to incident during the Veteran's active service or period of ACDUTRA, or service-connected right shoulder disability.  Specifically, the Veteran's service treatment records are devoid of any symptoms related to right hand CTS and the cervical spine.  The first clinical diagnosis of cervical spine bulging was a private treatment record dated in September 1996.  A December 1994 private treatment record shows the first clinical diagnosis of CTS.  Despite these findings, the Veteran's service treatment records coupled with the probative February 2017 VA examiner's opinion does not support right hand CTS or cervical spine disability is related to any period of service.

Specifically, the service treatment records include a March 2003 Initial Medical Review Annual Medical Certificate, which documents right shoulder rotator cuff repair now torn again and cervical disc bulges.  A subsequent August 2004 service treatment record shows the Veteran presented with complaints of right shoulder pain with push-ups.  Thereafter, a December 2004 "Health Questionnaire for Dental Treatment" indicates the Veteran reported that she currently needed a rotator cuff repair, which was repaired previously.  There is a September 1992 report of medical history, which shows the Veteran denied having or having had painful joints and did not report any problems concerning CTS.  Additionally, on examination the examiner gave a normal clinical evaluation of the upper extremities.  A May 2003 report of medical history for retention purposes indicates the Veteran selected "yes" to having or having had painful shoulder, elbow or wrist, numbness or tingling, and impaired use of arms, legs, hands, or feet, reporting rotor cuff tear and right hand CTS.  Examination indicates the examiner gave a normal clinical evaluation of the upper extremities.  

The Veteran's earliest indication of right hand CTS, as shown by the medical evidence of record, was in December 1994, however the only medical evidence linking this condition to service is the April 2007 statement from Dr. O, stating that the Veteran has remained under her care for 10 years, and opining that her cervical disability and right hand CTS "is usually exacerbated by repeated exercise work and military activities."  In a May 2017 statement Dr. O explained the Veteran remained under treatment during her military career and provided a detailed discussion describing the relation between the Veterans right hand CTS and cervical spine disability and the service-connected right shoulder.  However, a review of the private treatment records from Dr. O during this appeals period shows treatment for right hand CTS, cervical spine, and the right shoulder but does not relate these disabilities to military service in any way until 2007 in a written statement, which is approximately 13 years following the 1994 diagnosis of CTS and cervical spine disability.  The Board notes that this lapse in time weighs against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).  Furthermore, treatment records to include a February 2005 "Attending Physician's Statement" from Dr. O indicate the Veteran presented with multiple symptoms to include right shoulder strain.  The clinician noted that the Veteran was injured while on military leave on August 8, 2004.  There was no mention of any other conditions related to the shoulder injury.

The Board acknowledges the Veteran's contentions that her right hand CTS and cervical spine disabilities are related to her service-connected right shoulder disability.  In this regard, the Board acknowledges the Veteran's profession is registered nurse and therefore has medical expertise.

The Board may not determine that lay statements "lacked credibility merely because they were not corroborated by contemporaneous medical records," but the absence of such evidence may be considered together with other evidence of record in determining credibility.  Buchanan, 451 F.3d at 1336-37.  "If the Board concludes that the lay evidence . . . is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar" to proving entitlement to disability benefits based on such lay evidence.  Id. at 1337.

In this regard, if the Veteran had been experiencing recurrent symptoms of CTS and symptoms of cervical spine pain during service, specifically since 1994 when she injured her right shoulder, it would be reasonable to infer that she would have reported such symptoms prior to the May 2003 report of medical history but during the December 1994 diagnosis, which is when private treatment records show the first clinical diagnosis of CTS.  Especially because she did report other conditions at that time to include a long history of treatment with her private clinician Dr. O.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  Thus, the fact that the Veteran did not report having symptoms related to CTS, described as numbness, tingling and loss of hand grip or problems related to current cervical spine disability since service in July 1994, described a neck pain until February 2005 (date of application for service connection), approximately 9 years thereafter, weighs against any assertion that these symptoms began during service as the Veteran contends.  The fact that the Veteran has medical expertise does not mean that her opinion as an expert negates the facts of this case, just described.  As discussed above, the February 2017 VA examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Thus, this opinion outweighs the Veteran's more general assertions as to the etiology of her right hand CTS and cervical spine disability.

For the above reasons, the Board concludes that the preponderance of the evidence is against granting service connection for right hand CTS or cervical spine disability on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for carpal tunnel syndrome (CTS) of the right wrist, to include as secondary to service-connected right shoulder disability is denied.

Entitlement to service connection for disc dissection of C6-C7 (cervical spine condition), to include as secondary to service-connected right shoulder disability is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


